


EXECUTION COPY

AMENDED AND RESTATED
SUBSIDIARY GUARANTY

     THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this “Guaranty”)
is made as of April 23, 2012, by each of the undersigned (the “Initial
Guarantors”, and together with any additional Subsidiaries which become parties
to this Guaranty by executing a Supplement hereto in the form attached hereto as
Annex I, the “Guarantors”), in favor of JPMorgan Chase Bank, N.A., as the
Administrative Agent for the benefit of itself, the Lenders and the other
Holders of Secured Obligations (in each case, under the “Credit Agreement”
described below) (in such capacity, the “Administrative Agent”). Each
capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Credit Agreement.

WITNESSETH:

     WHEREAS, Meritor, Inc., an Indiana corporation (formerly known as
ArvinMeritor, Inc.) (the “Company”), is party to that certain Credit Agreement,
dated as of June 23, 2006 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Company, ArvinMeritor Finance Ireland Ltd., a company organized under the laws
of Ireland (the “Subsidiary Borrower” and, together with the Company, the
“Borrowers”), the financial institutions from time to time parties thereto as
Lenders (the “Lenders”) and the Administrative Agent;

     WHEREAS, in connection with the Existing Credit Agreement each of the
Initial Guarantors (including as successors by merger or otherwise) entered into
that certain Subsidiary Guaranty, dated as of June 23, 2006 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Guaranty”), in favor of JPMorgan Chase Bank, N.A., as “Administrative
Agent”, for the benefit of the “Lenders”, to guaranty the repayment of the
Secured Obligations under the Existing Credit Agreement;

     WHEREAS, the Borrowers, the Lenders and the Administrative Agent have
agreed to amend and restate the Existing Credit Agreement pursuant to that
certain Amendment and Restatement Agreement dated as of the date hereof and the
Amended and Restated Credit Agreement dated as of the date hereof (as same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), which Credit Agreement, among other things,
re-evidences the Borrowers’ outstanding obligations under the Existing Credit
Agreement and provides, subject to the terms and conditions thereof, for future
extensions from time to time of credit and other financial accommodations to be
made by the Lenders to or for the benefit of the Borrowers;

     WHEREAS, each Initial Guarantor wishes to affirm its obligations under the
terms of the Existing Guaranty and wishes to amend and restate the terms of the
Existing Guaranty;

     WHEREAS, it is a condition precedent to the extensions of credit by the
Lenders under the Credit Agreement that each of the “Subsidiary Guarantors”
(under and as defined in the Credit Agreement, and constituting all Domestic
Subsidiaries and Special Foreign Subsidiaries of the Company required to execute
a Guaranty pursuant to Section 7.2(K)(i) of the Credit Agreement) execute and
deliver a Guaranty, whereby each of the Subsidiary Guarantors, without
limitation and with full recourse, shall guarantee the payment when due of (i)
all Obligations, including, without limitation, all principal, interest, letter
of credit reimbursement obligations and other amounts that shall be at any time
payable by the Borrowers under the Credit Agreement or the other Loan Documents,
and (ii) all Hedging Obligations and Treasury Obligations of the Company and the
Domestic Subsidiary Guarantors owing to any Lender or any Affiliate of any
Lender and (iii) all Foreign Obligations owing to any Lender or any Affiliate of
any Lender (all of the obligations described in the foregoing clauses (i), (ii)
and (iii), the “Guaranteed Obligations”) (all Loan Documents, all agreements
evidencing such Hedging Obligations, Treasury Obligations and Foreign
Obligations and all Treasury Agreements being referred to herein collectively as
the “Transaction Documents”); and

1

--------------------------------------------------------------------------------




     WHEREAS, in consideration of the direct and indirect financial and other
support that the Borrowers have provided, and such direct and indirect financial
and other support and benefits as the Borrowers may in the future provide, to
the Guarantors, and in consideration of the increased ability of each Guarantor
that is a Subsidiary of the Borrowers to receive funds through contributions to
capital, and for each Guarantor to receive funds through intercompany advances
or otherwise, from funds provided to the Borrowers pursuant to the Credit
Agreement and the flexibility provided by the Credit Agreement for each
Guarantor to do so which significantly facilitates the business operations of
the Borrowers and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement and to continue to make
the Loans and other financial accommodations to the Borrower described therein,
each of the Guarantors is willing to guarantee the Obligations under the Credit
Agreement and the other Transaction Documents;

     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     Section 1. Representations, Warranties and Covenants. In order to induce
the Administrative Agent and the Lenders to enter into the Credit Agreement and
to continue to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described in the Credit Agreement,
each of the Guarantors represents and warrants to each Lender and the
Administrative Agent as of the date of this Guaranty, giving effect to the
consummation of the transactions contemplated by the Transaction Documents on
the Closing Date (which representations and warranties shall be deemed to have
been renewed on each date the representations and warranties set forth in
Article VI of the Credit Agreement are made as required by Section 5.2 thereof):

     (a) It is a corporation, partnership, limited liability company or other
organization duly incorporated or organized, validly existing and in good
standing (in jurisdictions where applicable) under the laws of its jurisdiction
of incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted and where the
failure to be in good standing or authorized to conduct business would have a
Material Adverse Effect.

2

--------------------------------------------------------------------------------




     (b) It has the corporate or other power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder. The
execution and delivery by it of this Guaranty and the performance of its
obligations hereunder have been duly authorized by proper corporate, partnership
or limited liability company proceedings, and this Guaranty constitutes a legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

     (c) Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Guarantor or such Guarantor’s
articles of incorporation or by-laws or comparable constitutive documents or the
provisions of any indenture, instrument or agreement to which such Guarantor is
a party or is subject, or by which it, or its Property, is bound, or conflict
with or constitute a default thereunder, or result in the creation or imposition
of any Lien (other than any Lien permitted by Section 7.3(F) of the Credit
Agreement) in, of or on the Property of such Guarantor pursuant to the terms of
any such indenture, instrument or agreement, except for any such violation,
conflict or default as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any other third party, is required to authorize, or
is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, this Guaranty,
except for those which have been obtained.

     In addition to the foregoing, each of the Guarantors covenants that, until
all Termination Conditions have been satisfied, it will fully comply with those
covenants and agreements of the Borrower applicable to such Guarantor set forth
in the Credit Agreement.

     Section 2. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Guaranteed Obligations, including,
without limitation, (i) the principal of and interest on each Advance made to
the Borrowers pursuant to the Credit Agreement, (ii) any Reimbursement
Obligations of the Borrowers or the performance by the Borrowers of such
Reimbursement Obligations, (iii) all other amounts payable by the Borrowers, the
Domestic Subsidiary Guarantors and the Foreign Subsidiaries under the Credit
Agreement and the other Transaction Documents, and (iv) the punctual and
faithful performance, keeping, observance, and fulfillment by the Borrowers, the
Domestic Subsidiary Guarantors and the Foreign Subsidiaries of all of the
agreements, conditions, covenants, and obligations of the Borrowers, the
Domestic Subsidiary Guarantors and the Foreign Subsidiaries contained in the
Transaction Documents. Upon failure by any Borrower, any Domestic Subsidiary
Guarantor or any Foreign Subsidiary to pay punctually any such amount or perform
such obligation, each of the Guarantors agrees that it shall forthwith on demand
pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement or the relevant Transaction Document, as the
case may be. Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.

3

--------------------------------------------------------------------------------




     Section 3. Guaranty Unconditional. The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

     (i) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

     (ii) any modification or amendment of or supplement to the Credit Agreement
or any other Transaction Document, including, without limitation, any such
amendment which may increase the amount of, or the interest rates applicable to,
any of the Guaranteed Obligations guaranteed hereby;

     (iii) any change in the corporate, partnership, limited liability company
or other existence, structure or ownership of any Borrower, such Guarantor or
any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower,
such Guarantor or any other guarantor of the Guaranteed Obligations, or any of
their respective assets or any resulting release or discharge of any obligation
of any Borrower, such Guarantor or any other guarantor of any of the Guaranteed
Obligations;

     (iv) the existence of any claim, setoff or other rights which the
Guarantors may have at any time against any Borrower, any other guarantor of any
of the Guaranteed Obligations, the Administrative Agent, any Holder of Secured
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

     (v) the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to the collateral, if any, securing the
Guaranteed Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Borrower, such Guarantor or any
other guarantor of any of the Guaranteed Obligations, for any reason related to
the Credit Agreement, any Transaction Document or any provision of applicable
law, decree, order or regulation of any jurisdiction purporting to prohibit the
payment of any of the Guaranteed Obligations by any Borrower, such Guarantor or
any other guarantor of the Guaranteed Obligations;

     (vi) the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

4

--------------------------------------------------------------------------------




     (vii) the election by, or on behalf of, any one or more of the Holders of
Secured Obligations, in any proceeding instituted under Chapter 11 of Title 11
of the United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code;

     (viii) any borrowing or grant of a security interest by any Borrower, such
Guarantor or any other guarantor of the Guaranteed Obligations as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

     (ix) the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Holders of Secured Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

     (x) the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof;

     (xi) any other act or omission to act or delay of any kind by any Borrower,
such Guarantor, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Holder of Secured Obligations or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
Section 3, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder or otherwise reduce, release, prejudice or extinguish its
liability under this Guaranty; or

     (xii) any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations.

     Section 4. Discharge Only Upon Payment In Full; Reinstatement In
Certain Circumstances. Subject to any prior release herefrom of any Guarantor by
the Administrative Agent in accordance with (and pursuant to authority granted
to the Administrative Agent under) the terms of the Credit Agreement, each
Guarantor’s obligations hereunder shall remain in full force and effect until
all of the Guaranteed Obligations shall have been indefeasibly paid in full in
cash and the Revolving Loan Commitments, the Term Loan Commitments, the Swing
Line Commitment and all Letters of Credit issued under the Credit Agreement (and
obligations to issue the same) shall have terminated or expired (or such Letters
of Credit are fully collateralized on terms acceptable to the Administrative
Agent), and all other financing arrangements among the Borrowers or any
Guarantor and the Holders of Secured Obligations under or in connection with the
Credit Agreement and each other Loan Document shall have terminated (herein, the
“Termination Conditions”), and until the prior and complete satisfaction of the
Termination Conditions all of the rights and remedies under this Agreement and
the other Transaction Documents shall survive. If at any time any payment of the
principal of or interest on any Advance or Reimbursement Obligation or any other
amount payable by any Borrower or any other party under the Credit Agreement or
any other Transaction Document is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, each Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.

5

--------------------------------------------------------------------------------




     Section 5. General Waivers; Additional Waivers.

     (a) General Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein, as well as any requirement that at any time any action
be taken by any Person against any Borrower, such Guarantor, any other guarantor
of the Guaranteed Obligations or any other Person.

     (b) Additional Waivers. Notwithstanding anything herein to the contrary,
each of the Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives:

     (i) any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;

     (ii) (A) notice of acceptance hereof; (B) notice of any Loans, Letters of
Credit or other financial accommodations made or extended under the Transaction
Documents or the creation or existence of any Guaranteed Obligations; (C) notice
of the amount of the Guaranteed Obligations, subject, however, to each
Guarantor’s right to make inquiry of the Administrative Agent and the Holders of
Secured Obligations to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (D) notice of any adverse change in the financial condition of
any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (E) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Transaction Documents; (F) notice of any
Unmatured Default or Default; and (G) all other notices (except if such notice
is specifically required to be given to such Guarantor hereunder or under the
Transaction Documents) and demands to which each Guarantor might otherwise be
entitled;

     (iii) its right, if any, to require the Administrative Agent and the
Holders of Secured Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the Holders of Secured
Obligations now have or may hereafter have against, any other guarantor of the
Guaranteed Obligations or any third party, or against any collateral provided by
such other guarantors or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of any other guarantor of the Guaranteed
Obligations or by reason of the cessation from any cause whatsoever of the
liability of any other guarantor of the Guaranteed Obligations in respect
thereof;

6

--------------------------------------------------------------------------------




     (iv) (A) any rights to assert against the Administrative Agent and the
Holders of Secured Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against any other guarantor of the Guaranteed Obligations or any third
party liable to the Administrative Agent and the Holders of Secured Obligations;
(B) any defense, set-off, counterclaim or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity or enforceability of the Guaranteed Obligations or any
security therefor; (C) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: (1) the
impairment or suspension of the Administrative Agent’s and the Holders of
Secured Obligations’ rights or remedies against any other guarantor of the
Guaranteed Obligations; (2) the alteration by the Administrative Agent and the
Holders of Secured Obligations of the Guaranteed Obligations; (3) any discharge
of the obligations of any other guarantor of the Guaranteed Obligations to the
Administrative Agent and the Holders of Secured Obligations by operation of law
as a result of the Administrative Agent’s and the Holders of Secured
Obligations’ intervention or omission; or (4) the acceptance by the
Administrative Agent and the Holders of Secured Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (D) the benefit of any
statute of limitations affecting such Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

     (v) any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Secured Obligations; or (b) any election by the Administrative
Agent and the other Holders of Secured Obligations under Section 1111(b) of the
Bankruptcy Code to limit the amount of, or any collateral securing, its claim
against the Guarantors.

     Section 6. Subrogation; Subordination of Intercompany Indebtedness.

     (a) Subrogation. Until the prior and complete satisfaction of all
Termination Conditions, each Guarantor, (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waives any right to enforce
any remedy which the Holders of Secured Obligations or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any other
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and each Guarantor waives any benefit of, and any right to participate in, any
security or collateral that may from time to time be given to the Holders of
Secured Obligations and the Administrative Agent to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of the Borrowers to the Holders of Secured Obligations. Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights prior to complete satisfaction of the Termination Conditions,
each Guarantor hereby expressly and irrevocably (A) subordinates any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set-off that such Guarantor may have to prior
and complete satisfaction of the Termination Conditions, and (B) waives any and
all defenses available to a surety, guarantor or accommodation co-obligor until
all Termination Conditions are satisfied in full. Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Administrative
Agent and the Holders of Secured Obligations and shall not limit or otherwise
affect such Guarantor’s liability hereunder or the enforceability of this
Guaranty, and that the Administrative Agent, the Holders of Secured Obligations
and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 6(a).

7

--------------------------------------------------------------------------------




     (b) Subordination of Intercompany Indebtedness. Each Guarantor agrees that
all Intercompany Indebtedness held by such Guarantor shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Guaranteed Obligations and the satisfaction of all other Termination Conditions;
provided, that, and not in contravention of the foregoing, so long as no Default
has occurred and is continuing such Guarantor may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from the related obligor. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any obligor on such
Intercompany Indebtedness (an “Obligor”), all rights, liens and security
interests of such Guarantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Secured Parties and the Administrative Agent in those assets.
No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Termination Conditions have been satisfied. If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any Intercompany Indebtedness shall be paid
or delivered directly to the Administrative Agent for application on any of the
Guaranteed Obligations, due or to become due, until such Terminations Conditions
shall have first been satisfied. Should any payment, distribution, security or
instrument or proceeds thereof be received by such Guarantor upon or with
respect to the Intercompany Indebtedness in contravention of the Credit
Agreement or after the occurrence of a Default, including, without limitation,
an event described in Section 8.1(F) or (G) of the Credit Agreement, prior to
the satisfaction of all of the Termination Conditions, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Secured Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Secured Obligations, in
precisely the form received (except for the endorsement or assignment of such
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Guarantor as the property of the Holders of Secured Obligations.
If any Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees are irrevocably authorized to make the same. Each Guarantor agrees
that until the prior and complete satisfaction of all Termination Conditions, no
Guarantor will assign or transfer to any Person any Intercompany Indebtedness.

8

--------------------------------------------------------------------------------




     Section 7. Contribution with Respect to Guaranteed Obligations.

     (a) To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following the prior and complete satisfaction of the Termination
Conditions, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

     (b) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

     (c) This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

     (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

     (e) The rights of the indemnifying Guarantors against other Guarantors
under this Section 7 shall be exercisable upon the prior and complete
satisfaction of the Termination Conditions.

     Section 8. Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

9

--------------------------------------------------------------------------------




     Section 9. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower or Subsidiary under the Credit Agreement or
any other Transaction Document is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower at any time while this Guaranty is in effect, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement or any other Transaction Document shall nonetheless be payable by each
of the Guarantors hereunder forthwith on demand by the Administrative Agent.

     Section 10. Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article XIV of the
Credit Agreement, with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor at the address set forth below or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article XIV.

Notice Address for Guarantors:

c/o Meritor, Inc. 2135 West Maple Road Troy, Michigan 48084-7186 Attention:
Treasurer Telephone No.: 248 435-1444 Facsimile No.: 248 435-1189


     Section 11. No Waivers. No failure or delay by the Administrative Agent or
any Holder of Secured Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement and the other Transaction Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

     Section 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Holders of Secured Obligations and their respective
successors and permitted assigns. In the event of an assignment of any amounts
payable under the Credit Agreement or the other Transaction Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness; provided, that any rights hereunder applicable to any Hedging
Obligations or Treasury Obligations may be assigned only to the extent such
Hedging Obligations or Treasury Obligations, as applicable, are assigned to a
Lender or an Affiliate of any Lender. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns; provided, that no
Guarantor shall have any right to assign its rights or obligations hereunder
without the consent of all of the Lenders, and any such assignment in violation
of this Section 12 shall be null and void.

10

--------------------------------------------------------------------------------




     Section 13. Changes in Writing. Other than in connection with the addition
of an additional Subsidiary, which shall become a party hereto by executing a
Supplement hereto in the form attached as Annex I, and subject to Section
11.15(B) of the Credit Agreement, this Guaranty and any provision hereof may be
changed, waived, discharged or terminated only in a writing signed by each of
the Guarantors and the Administrative Agent with the consent of the Required
Lenders under the Credit Agreement (or all of the Lenders if required pursuant
to the terms of Section 9.3 of the Credit Agreement).

     Section 14. GOVERNING LAW. ANY DISPUTE BETWEEN ANY GUARANTOR AND THE
ADMINISTRATIVE AGENT OR ANY HOLDER OF SECURED OBLIGATIONS ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
SUCH GUARANTOR, THE ADMINISTRATIVE AGENT AND THE HOLDERS OF SECURED OBLIGATIONS
IN CONNECTION WITH THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

     Section 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

     (A) NON-EXCLUSIVE JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, AND EACH GUARANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY HOLDER OF SECURED OBLIGATIONS TO BRING PROCEEDINGS AGAINST ANY
GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY HOLDER OF SECURED
OBLIGATIONS OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY HOLDER OF
SECURED OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

11

--------------------------------------------------------------------------------




     (B) SERVICE OF PROCESS. EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY
PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS,
PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY
THE ADMINISTRATIVE AGENT OR ANY HOLDER OF SECURED OBLIGATIONS BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GUARANTOR ADDRESSED TO THE COMPANY AS
PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY
OF THE ADMINISTRATIVE AGENT OR ANY HOLDER OF SECURED OBLIGATIONS TO SERVE ANY
SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

     (C) SERVICE OF PROCESS ON FOREIGN SUBSIDIARIES. EACH GUARANTOR WHICH IS A
FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”) IRREVOCABLY DESIGNATES AND APPOINTS
THE COMPANY, AS ITS AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF,
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (B) ABOVE. SAID DESIGNATION AND
APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH FOREIGN GUARANTOR UNTIL COMPLETE
SATISFACTION OF THE TERMINATION CONDITIONS. EACH FOREIGN GUARANTOR HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE
REFERRED TO IN CLAUSE (B) ABOVE BY SERVICE OF PROCESS UPON THE COMPANY AS
PROVIDED IN THIS CLAUSE (C). EACH FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH
SERVICE IN SUCH MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH FOREIGN GUARANTOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE
TAKEN AND HELD TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO
SUCH FOREIGN GUARANTOR. NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

     (D) WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT, FOR
ITSELF AND FOR THE HOLDERS OF SECURED OBLIGATIONS, IRREVOCABLY WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT, FOR ITSELF AND FOR THE HOLDERS OF SECURED OBLIGATIONS,
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY HOLDER OF SECURED OBLIGATIONS MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF SUCH PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12

--------------------------------------------------------------------------------




     (E) IMMUNITY. TO THE EXTENT THAT ANY FOREIGN GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH FOREIGN GUARANTOR
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.

     Section 16. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

     Section 17. Taxes; Expenses of Enforcement, Etc.

     (A) Taxes.

          (i) All payments by any Guarantor to or for the account of the
Administrative Agent or any other Holder of Secured Obligations hereunder or
under any promissory note or application for a Letter of Credit shall be made
free and clear of and without deduction for any and all Taxes. If any Guarantor
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to the Administrative Agent or any other Holder of Secured
Obligations, (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 17(A)) the Administrative Agent or such other
Holder of Secured Obligations (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (b) such
Guarantor shall make such deductions, (c) such Guarantor shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) such Guarantor shall furnish to the Administrative Agent the original or
certified copy of a receipt evidencing payment thereof within thirty (30) days
after such payment is made.

          (ii) In addition, the Guarantors hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution or delivery of, or otherwise with respect to, this Guaranty
(“Other Taxes”).

13

--------------------------------------------------------------------------------




          (iii) The Guarantors hereby agree to indemnify the Administrative
Agent and any other Holder of Secured Obligations for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any Governmental Authority on amounts payable under this Section 17(A)) paid
by the Administrative Agent or such other Holder of Secured Obligations and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within
thirty (30) days of the date the Administrative Agent or such other Holder of
Secured Obligations makes demand therefor.

          (iv) By accepting the benefits hereof, each Non-U.S. Lender agrees
that it will comply with Section 2.14(E) of the Credit Agreement.

     (B) Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, the Required Lenders shall have the right at any time after the
occurrence and during the continuance of a Default to direct the Administrative
Agent to commence enforcement proceedings with respect to the Guaranteed
Obligations. In addition to guaranteeing the Borrowers’ expense reimbursement
and indemnification obligations described in Section 10.7 of the Credit
Agreement (and without limiting the same), the Guarantors agree to reimburse the
Administrative Agent and the Holders of Secured Obligations for any reasonable
costs and out-of-pocket expenses (including reasonable attorneys’ and
paralegals’ fees and time charges of outside counsel and paralegals for the
Administrative Agent and the Holders of Secured Obligations), paid or incurred
by the Administrative Agent or any Holder of Secured Obligations in connection
with the collection and enforcement of amounts due under this Guaranty.

     Section 18. Setoff. At any time after the occurrence and during the
continuance of a Default, each Holder of Secured Obligations and the
Administrative Agent may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply toward the payment of all or any part of the Guaranteed Obligations then
due and payable (by acceleration or otherwise) (i) any indebtedness due or to
become due from such Holder of Secured Obligations or the Administrative Agent
to any Guarantor, and (ii) any moneys, credits or other property belonging to
any Guarantor, at any time held by or coming into the possession of such Holder
of Secured Obligations or the Administrative Agents.

     Section 19. Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrowers, the other Guarantors and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Holders of Secured Obligations or the
Administrative Agent shall have any duty to advise such Guarantor of information
known to any of them regarding such condition or any such circumstances. In the
event any Holder of Secured Obligations or the Administrative Agent, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Secured Obligations or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Secured Obligations or the Administrative
Agent, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential, (iii) to make any other or future
disclosures of such information or any other information to such Guarantor or
(iv) to provide any such information to any other Guarantor.

14

--------------------------------------------------------------------------------




     Section 20. Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

     Section 21. Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Secured Obligations or
the Administrative Agent.

     Section 22. Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

     Section 23. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Secured Obligations
(including the Administrative Agent), as the case may be, of any sum adjudged to
be so due in such other currency such Holder of Secured Obligations (including
the Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Holder of Secured Obligations (including the
Administrative Agent), as the case may be, in the specified currency, each
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Holder of Secured Obligations (including the Administrative Agent), as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Secured
Obligations (including the Administrative Agent), as the case may be, in the
specified currency and (b) amounts shared with other Holders of Secured
Obligations as a result of allocations of such excess as a disproportionate
payment to such other Holder of Secured Obligations under Article XII of the
Credit Agreement, such Holder of Secured Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

15

--------------------------------------------------------------------------------




     Section 24. Swedish Guarantors.

     (A) Swedish Companies Act. In respect of any Guarantors organized under the
laws of Sweden (the “Swedish Guarantors”), the obligations of such Guarantors
under this Guaranty shall be limited if (and only if) required by an application
of the provisions of the Swedish Companies Act (Sw: aktiebolagslagen) (2005:551)
in force from time to time regulating the purpose of a company’s business,
prohibited loans and guarantees and distribution of assets (including
profits/dividends) (assuming that all steps open to such Guarantors and all its
shareholders to authorise its obligations under this Guaranty have been taken)
and it is understood that the liability of such Guarantors under this Guaranty
only applies to the extent permitted by the above mentioned provisions of the
Swedish Companies Act.

     (B) Limitations. In respect of any Swedish Guarantor, this Guaranty shall
not apply to Obligations of ArvinMeritor Holdings Mexico, LLC.

     Section 25. Luxembourg Guarantors.

     (A) Notwithstanding any other provisions of this Guaranty, any other
guaranty entered into in connection with the Credit Agreement or as a result of
the Credit Agreement or any other Loan Document, in relation to each Guarantor
organized under the laws of Luxembourg (the “Luxembourg Guarantor”) the maximum
amount payable by that Luxembourg Guarantor under this Guaranty, any other
guaranty entered into in connection with the Credit Agreement or as a result of
the Credit Agreement shall at no time exceed the Maximum Amount (as defined
below) of that Luxembourg Guarantor.

     (B) The "Maximum Amount" of any Luxembourg Guarantor means the aggregate
of:

     (i) the outstanding intercompany loans (including without limitation by way
of promissory notes) made directly or indirectly to that Luxembourg Guarantor
which have been funded with moneys received by the Borrowers under the Credit
Agreement; and

     (ii) an amount equal to 85% of the greater of (A) that Luxembourg
Guarantor's Fair Value (as defined below) on the date on which a demand is first
made on that Luxembourg Guarantor under this Guaranty after the deduction of any
amount payable or paid in accordance with paragraph (i) above and (B) that
Luxembourg Guarantor's Fair Value (as defined below) at the date of this
Agreement after the deduction of the amount payable or paid in accordance with
paragraph (i) above.

A Luxembourg Guarantor's "Fair Value" means the market value of the assets of
that Luxembourg Guarantor as reasonably determined by the Administrative Agent
as at a specific date less all existing liabilities (including tax liabilities)
incurred from time to time by that Luxembourg Guarantor and as reflected from
time to time in the books of that Luxembourg Guarantor.

     (C) The obligations and liabilities of any Luxembourg Guarantor under this
Guaranty shall not include any obligation which, if incurred, would constitute
either (a) a misuse of corporate assets as defined under Article 171-1 of the
Luxembourg Company Act of August 10, 1915, as amended from time to time, (the
"Luxembourg Company Act") or (b) financial assistance.

16

--------------------------------------------------------------------------------




     (D) No Luxembourg Guarantor shall at any time have any liability under this
Guaranty to the extent that, if it were so liable, it would contravene any
mandatory provision of Luxembourg law.

     Section 26. English Guarantors. Without limitation of any other provision
set forth herein, in the case of any Guarantor organized under the laws of
England and Wales, such Guarantor irrevocably and unconditional agrees with each
Holder of Secured Obligations that if any Guaranteed Obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Holder of Secured Obligations immediately on
demand against any cost, loss or liability it incurs as a result of a Borrower
or any Subsidiary thereof not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by it under any
Loan Document, Hedging Arrangement or Treasury Agreement on the date when it
would have been due. The amount payable by a Guarantor under this indemnity will
not exceed the amount it would have had to pay under Section 2 if the amount
claimed had been recoverable on the basis of a guarantee.

     Section 27. Counterparts. This Guaranty may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Guaranty by signing any such
counterpart.

     Section 28. Amendment and Restatement; No Novation of Existing Guaranty.
This Guaranty amends and restates in its entirety the Existing Guaranty and this
Guaranty is in no way intended to constitute a novation of any obligations owed
by the Guarantors to the Administrative Agent under the Existing Guaranty, all
of which are hereby reaffirmed, ratified and confirmed.

     Section 29. General Reaffirmation of Loan Documents. Each of the
undersigned, by its signature below, hereby (a) acknowledges and consents to the
execution and delivery of the Credit Agreement by the parties thereto and the
execution and delivery of each of the instruments, documents and agreements
required in connection therewith, (b) agrees that the Credit Agreement and the
transactions contemplated thereby shall not limit or diminish the obligations of
such Person arising under or pursuant to the Collateral Documents and the other
Loan Documents to which it is a party, (c) reaffirms all of its obligations
under the Loan Documents to which it is a party, (d) reaffirms all Liens on any
collateral (including the Collateral) which have been granted by it in favor of
the Administrative Agent pursuant to any of the Loan Documents (and any filings
made in connection therewith), and (e) acknowledges and agrees that each Loan
Document executed by it remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.

The remainder of this page is intentionally blank.

17

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Initial Guarantors have caused this Guaranty
to be duly executed by its authorized officer as of the day and year first above
written.

ARVIN INNOVATION HOLDINGS, INC. ARVIN INNOVATION MANAGEMENT, INC. ARVIN
INNOVATION MEXICO HOLDINGS II, LLC ARVIN INTERNATIONAL HOLDINGS, LLC ARVIN
REPLACEMENT PRODUCTS FINANCE LLC ARVIN TECHNOLOGIES, INC. ARVINMERITOR ASSEMBLY,
LLC ARVINMERITOR BRAKE HOLDINGS, LLC ARVINMERITOR FILTERS HOLDING CO., LLC
ARVINMERITOR FILTERS OPERATING CO., LLC ARVINMERITOR HOLDINGS MEXICO, LLC
ARVINMERITOR HOLDINGS, LLC ARVINMERITOR INVESTMENTS, LLC ARVINMERITOR OE, LLC
ARVINMERITOR TECHNOLOGY, LLC ARVINMERITOR, INC. ARVINYL WEST, INC. AVM, INC.
EUCLID INDUSTRIES, LLC GABRIEL EUROPE, INC. MAREMONT CORPORATION MAREMONT
EXHAUST PRODUCTS, INC. MERITOR AFTERMARKET USA, LLC MERITOR HEAVY VEHICLE
BRAKING SYSTEMS (U.S.A.), LLC MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE.,
LTD. MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC. MERITOR HEAVY VEHICLE
SYSTEMS, LLC MERITOR, INC. a Nevada Corporation MERITOR MANAGEMENT, INC. MERITOR
TECHNOLOGY, LLC MERITOR TRANSMISSION CORPORATION ROOF SYSTEMS USA, INC.     By:
/s/ Carl D. Anderson, II Name: Carl D. Anderson, II Title: Treasurer



Signature Page to
Amended and Restated Subsidiary Guaranty

--------------------------------------------------------------------------------




ARVIN EUROPEAN HOLDINGS (UK) LIMITED     By: /s/ John A. Crable Name: John A.
Crable Title: Director   ARVIN HOLDINGS NETHERLANDS B.V.     By: /s/ John A.
Crable Name: John A. Crable Title: Managing Director   MERITOR NETHERLANDS B.V.
    By: /s/ John A. Crable Name: John A. Crable Title: Managing Director  
ARVINMERITOR LIMITED     By: /s/ Kevin Nowlan Name: Kevin Nowlan Title: Director
  ARVINMERITOR SWEDEN AB     By: /s/ Kevin Nowlan Name: Kevin Nowlan Title:
Director   MERITOR HOLDINGS NETHERLANDS B.V.     By: /s/ John A. Crable Name:
John A. Crable Title: Managing Director



Signature Page to
Amended and Restated Subsidiary Guaranty

--------------------------------------------------------------------------------




MERITOR LUXEMBOURG S.A.R.L.     By: /s/ Carl D. Anderson, II Name: Carl D.
Anderson, II Title: Attorney-in-Fact



Signature Page to
Amended and Restated Subsidiary Guaranty

--------------------------------------------------------------------------------




IN WITNESS whereof the Initial Guarantor has executed this Guaranty as a deed
the day and year first above written.

EXECUTED AS A DEED
ARVIN CAYMAN ISLANDS, LTD.   by   )     /s/ Carl D. Anderson, II )   Duly
Authorised Signatory )   )   Name:        Carl D. Anderson, II )   )   Title:
  Treasurer )


in the presence of:

    /s/ Mary Lou Patterson   Signature of Witness     Name: Mary Lou Patterson  
  Address: 2135 W. Maple Rd. Troy, MI 48084     Occupation:  Legal Assistant  

  (Note: These details are to be completed in the witness's
  own hand writing.)



Signature Page to
Amended and Restated Subsidiary Guaranty

--------------------------------------------------------------------------------




IN WITNESS whereof the Initial Guarantor has executed this Guaranty as a deed
the day and year first above written.

EXECUTED AS A DEED
MERITOR CAYMAN ISLANDS, LTD.   by   )     /s/ Carl D. Anderson, II )   Duly
Authorised Signatory )   )   Name:        Carl D. Anderson, II )   )   Title:
  Treasurer )


in the presence of:

    /s/ Mary Lou Patterson   Signature of Witness     Name: Mary Lou Patterson  
  Address: 2135 W. Maple Rd. Troy, MI 48084     Occupation:  Legal Assistant  

  (Note: These details are to be completed in the witness's
  own hand writing.)



Signature Page to
Amended and Restated Subsidiary Guaranty

--------------------------------------------------------------------------------




Acknowledged and Agreed to as of the date first written above:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

  By: /s/ Robert P. Kellas Name: Robert P. Kellas Title: Executive Director



Signature Page to
Amended and Restated Subsidiary Guaranty

--------------------------------------------------------------------------------




ANNEX I TO GUARANTY

     Reference is hereby made to the Amended and Restated Subsidiary Guaranty
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), dated as of April 23, 2012, made by certain
Subsidiaries of Meritor, Inc., an Indiana corporation (formerly known as
ArvinMeritor, Inc.) (each an “Initial Guarantor”, and together with any
additional Subsidiaries which become parties to this Guaranty by executing a
Supplement hereto in the form attached hereto as Annex I, the “Guarantors”), in
favor of JPMorgan Chase Bank, N.A., as the Administrative Agent for the benefit
of itself, the Lenders and the other Holders of Secured Obligations (in each
case, under the Credit Agreement). Each capitalized term used herein and not
defined herein shall have the meaning given to it in the Guaranty.

     By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company], agrees to become, and
does hereby become, a Guarantor under the Guaranty and agrees to be bound by
such Guaranty as if originally a party thereto. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 1 of the Guaranty are true and correct in
all respects as of the date hereof.

     IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this __________ day of _________, ____.




[NAME OF NEW GUARANTOR]     By:    Name: Title:


--------------------------------------------------------------------------------